             Case 1:19-cv-05354-LGS Document 29 Filed 09/03/19 Page 1 of 5



                                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                      ELECTRONICALLY FILED
 ---------------------------------------------------------------------- X          DOC #:
                                                                        ::::       DATE FILED: 09/03/2019
 NATURAL ALTERNATIVES INTERNATIONAL,                                    ::::
 INC.                                                                   :
                                              Plaintiff(s),             X        19 Civ. 5354 (LGS)
                            -v-
                                                                                  CIVIL CASE
 VITALIZE LABS, LLC                                                            MANAGEMENT PLAN
                                                  Defendant(s).                 AND SCHEDULING
                                                                                     ORDER
 ----------------------------------------------------------------------

LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.      All parties [consent        / do not consent XX      ] to conducting all further
        proceedings before a United States Magistrate Judge, including motions and trial. See 28
        U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all parties consent, the remaining paragraphs need not be completed.]

2.      The parties [have XX           / have not            ] conferred pursuant to Fed. R. Civ. P. 26(f).

3.      This case is governed by one of the following sets of rules, and the parties’ proposed
        dates in this order have been adjusted accordingly.

        a.       An employment case governed by the Initial Discovery Protocols for Employment
                 cases? http://www.nysd.uscourts.gov/cases/show.php?db=judge_info&id=713.
                 [Yes          / No XX   ]

        b.       A case governed by Local Civil Rule 83.10, Plan for Certain § 1983 Cases Against
                 the City of New York?
                 http://www.nysd.uscourts.gov/docs/mediation/Local%20Civil%20Rule%2083.10.
                 Final.pdf . [Yes       / No XX      ]

        c.       A patent case subject to the Local Patent Rules and the Court’s Individual Rules?
                 http://www.nysd.uscourts.gov/rules/Standing_Order_In_re_Local_Patent_Rules.p
                 df and
                 http://nysd.uscourts.gov/cases/show.php?db=judge_info&id=1491
                 [Yes         / No XX       ]




                                                                                     Revised November 9, 2018
          Case 1:19-cv-05354-LGS Document 29 Filed 09/03/19 Page 2 of 5



     d.       A wage and hour case governed by Initial Discovery Protocols for Fair Labor
              Standards Act?
              http://nysd.uscourts.gov/cases/show.php?db=judge_info&id=1492 [Yes          /
              No XX        ]


4.   Alternative Dispute Resolution/Settlement

     a.       Settlement discussions [have XX               / have not   ] taken place.

     b.       Counsel for the parties have discussed an informal exchange of information in aid
              of early settlement and have agreed to exchange the following:
              Documents from Bactolac Pharmaceutical Inc.



     c.       Counsel for the parties have discussed the use of the following alternate dispute
              resolution mechanisms for use in this case: (i) a settlement conference before a
              Magistrate Judge; (ii) participation in the District’s Mediation Program; and (iii)
              retention of a private mediator. Counsel for the parties propose the following
              alternate dispute resolution mechanism for this case:
              Settlement conference before a Magistrate Judge



     d.       Counsel for the parties recommend that the alternate dispute resolution mechanism
              designated in paragraph 4(c) be employed at the following point in the case (e.g.,
              within the next 60 days; after the deposition of plaintiff is completed (specify date);
              after the close of fact discovery):
              After the close of fact discovery



     e.       The use of any alternative dispute resolution mechanism does not stay or
              modify any date in this Order.


5.   No additional parties may be joined after October 30, 2019 without leave of Court.

6.   Amended pleadings may be filed without leave of Court until October 30, 2019.

7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than 14
     days from the date of this Order. [Within 14 days of the parties’ Rule 26(f) conference,
     absent exceptional circumstances.]
           Case 1:19-cv-05354-LGS Document 29 Filed 09/03/19 Page 3 of 5



8.    Fact Discovery

      a.       All fact discovery shall be completed no later than December 20, 2019. [A
               period not to exceed 120 days, unless the Court finds that the case presents
               unique complexities or other exceptional circumstances.]

      b.       Initial requests for production of documents pursuant to Fed. R. Civ. P. 34 shall
               be served by September 26, 2019.
      c.       Responsive documents shall be produced by October 25, 2019.
               Do the parties anticipate e-discovery? [Yes         / No XX       ]

      d.       Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by September 26,
               2019.

      e.       Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by December 20,
               2019.

      f.       Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by November 8,
               2019.

      g.       Any of the deadlines in paragraphs 8(b) through 8(f) may be extended by the
               written consent of all parties without application to the Court, provided that
               all fact discovery is completed by the date set forth in paragraph 8(a).


9.    Expert Discovery [if applicable]

      a.       Anticipated types of experts if any:
               To be determined



      b.       If you have identified types of experts in question 9(a), all expert discovery shall
               be completed no later than                              .
               [Within 45 days from the date in paragraph 8(a), i.e., the completion of all fact
               discovery, absent exceptional circumstances.] Omit if you have not identified
               types of experts.

      c.       If you have identified types of experts in question 9(a), by              [no later
               than one month before the date in paragraph 8(a), i.e., the completion of all fact
               discovery] the parties shall meet and confer on a schedule for expert disclosures,
               including reports, production of underlying documents and depositions, provided
               that (i) expert report(s) of the party with the burden of proof shall be due before
               those of the opposing party’s expert(s); and (ii) all expert discovery shall be
               completed by the date set forth in paragraph 9(b).


10.   This case [is XX       / is not       ] to be tried to a jury.
           Case 1:19-cv-05354-LGS Document 29 Filed 09/03/19 Page 4 of 5



11.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is three days.


12.   Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
      Fed. R. Civ. P. 26(f)(3), are set forth below:




13.   Status Letters and Conferences
                  November 4, 2019
      a.          XXXXXXXXXXXXXXX
              By November     25, 2019 [60 days after the commencement of fact discovery], the
              parties shall submit a joint status letter, as outlined in Individual Rule IV.A.2.

      b.      By January 3, 2019 [14 days after the close of fact discovery], the parties shall
              submit a joint status letter, as outlined in Individual Rule IV.A.2 and, in the event
              that they have not already been referred for settlement discussions, shall also
              advise the Court whether or not they request a referral for settlement discussions
              as provided in Paragraph 4(c) above.
                   January 9, 2020 at 10:40 a.m.
      c.           XXXXXXXXXXXXXXXXXXXXXXX
              On January  31, 2019 at 9:30 A.M. [usually 14 days after the close of all
              discovery], a pre-motion conference will be held for any anticipated dispositive
              motions, provided:

                  i. A party wishing to file a summary judgment or other dispositive motion
                     shall file a pre-motion letter at least two weeks before the conference and
                     in the form provided in the Court’s Individual Rule III.A.1. Any party
                     wishing to oppose shall file a responsive letter as provided in the same
                     Individual Rule. The motion will be discussed at the conference.

                 ii. If no pre-motion letter is timely filed, this conference will be canceled and
                     the matter placed on the Court’s trial-ready calendar. The parties will be
                     notified of the assigned trial-ready date and the filing deadlines for pretrial
                     submissions. The parties are warned that any settlement discussions will
                     not stay pretrial deadlines or the trial date.
         Case 1:19-cv-05354-LGS Document 29 Filed 09/03/19 Page 5 of 5



        This Order may not be modified or the dates herein extended, except as provided in
paragraph 8(f)) or by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein, except as provided in paragraph 8(f), shall be made in a
written application in accordance with the Court’s Individual Rules and shall be made no less
than 2 business days prior to the expiration of the date sought to be extended.

       The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)-(c) and
13(a)-(c) into the Court’s calendar.

       SO ORDERED.


Dated: September 3, 2019
       New York, New York
                                                             LORNA G. SCHOFIELD
                                                             United States District Judge

Counsel for the Parties:

Richard J. Oparil
PORZIO, BROMBERG & NEWMAN PC
1200 New Hampshire Ave. NW, Suite 710
Washington, DC 20036
(202) 517-1888
Rjoparil@pbnlaw.com

Attorneys for Plaintiff
Natural Alternatives International, Inc.

Anthony Andrew LoPresti
LOPRESTI, PLLC
134 Spring Street, Ste. 502
New York, NY 10012
212-757-5277
alopresti@lopresti.one

Attorneys for Defendant
Vitalize Labs, LLC
